Citation Nr: 0512276	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-37 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for gunshot wound of the 
left knee with degenerative joint disease, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION


The veteran had active duty service from November 1968 to 
August 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
and swelling which does not limit flexion to less than 95 
degrees and which does not limit extension.  

2.  The veteran's left knee disorder is not productive of 
recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
status left knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), and 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

2.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected left knee disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), and Diagnostic Code 5257 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision and statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a March 2002 VCAA letter, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the March 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in the March 2002 letter, which was prior to the June 
2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examination.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The veteran's service-connected gunshot wound of the left 
knee with degenerative joint disease has been rated by the RO 
in the June 2002 rating decision under the provisions of 
Diagnostic Codes 5010-5260.  Diagnostic Code 5010 applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran left knee disorder was service-connected in 
September 1988 and was assigned a noncompensable evaluation 
effective May 23, 1988 under Diagnostic Code 5257.  In July 
1995 the Board remanded this issue for further development.  
A January 1996 rating decision increased the veteran's 
evaluation to 10 percent disabling under Diagnostic Codes 
5010-5257, effective August 29, 1995.  An April 1997 rating 
decision granted an earlier effective date of July 25, 1990, 
for the 10 percent rating of the left knee disorder.  

A January 2001 VA medical record indicated that there were no 
extreme lateral knee movements.  May 2002 VA medical records 
showed the veteran's diagnosis was degenerative joint disease 
of the left knee and that the veteran would have a knee brace 
until his consultative evaluation.  

The veteran was afforded a VA examination in April 2002.  In 
presenting the veteran's medical history as apparently 
reported by the veteran, the examiner indicated that the 
veteran had a gunshot wound to his left knee during service 
and went on to develop traumatic arthritis.  He currently 
experienced pain on a daily basis, which was made worse with 
walking.  He had catching in his knee and occasional 
swelling.  He had pain in the hamstrings area as well.  The 
veteran had crepitation, morning stiffness, but no 
collapsing.  He did not use a cane or take medication, he 
intermittently used ibuprofen.  The veteran's range of motion 
was chronically reduced, he experienced flare-ups of pain 
about 2 days of the week where additional motion loss was 
experienced.  He tended to limp, his pace was diminished, and 
his ambulatory endurance was diminished.  Physical 
examination revealed 10 degrees of varus deformity of the 
knee.  There were obvious osteoarthritic thickening of the 
joint.  There was tenderness laterally and medially of the 
hamstrings.  The veteran had 15 degrees of varus deformity, 
his range of motion was 0-110 degrees.  There was 2+ 
crepitation, there was no lateral collateral, medial 
collateral, or cruciate ligament laxity identified.  
McMurray's maneuver was negative and there was no atrophy.  
The diagnosis was traumatic arthritis, left knee, and 
retained metal fragment.  The examiner commented that during 
flare-ups of pain, it would be expected that there would be 
additional motion loss of 15 degrees in flexion, moderately 
severe alteration in the veteran's ambulatory endurance would 
be encountered, and moderate incoordination from limping 
would be expected during the acute flare-ups of pain.  The 
examiner indicated that the veteran's x-rays were reviewed.  

The evidence has shown that the veteran's range of motion of 
the left knee does not meet the next higher rating of 20 
percent disabling under Diagnostic Codes 5260 or 5261 as the 
veteran does not have extension limited to 15 degrees or 
flexion limited to 30 degrees.  During the April 2002 VA 
examination, the examiner found that the veteran's range of 
motion of the left knee was 0-110 degrees and indicated that 
during flare-ups of pain there would be additional motion 
loss of 15 degrees of flexion.  However, as dictated by 
Diagnostic Code 5003, in the absence of limitation of motion 
extensive enough to warrant a compensable rating under 
Diagnostic Codes 5260 or 5261, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003 also dictates that in the 
absence of limitation of motion degenerative changes 
confirmed by x-ray warrant a 10 percent rating.  The 
veteran's pain already has been considered in granting him a 
10 percent evaluation.  Thus the veteran received the maximum 
rating he is entitled to under Diagnostic Code 5003.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria to 
be rated under 5260 as the April 2002 VA examination showed 
his range of motion was 0-110 degrees, with an additional 
motion loss of 15 degrees in flexion during flare-ups of 
pain.  Diagnostic Code 5260 provides that flexion that is 
limited to 60 degrees is noncompensable and under Diagnostic 
Code 5261 extension that is limited to 5 degrees is 
noncompensable.  VAOPGCPREC 9-2004 held that separate rating 
could be assigned when the criteria under Codes 5260 and 5261 
were met.  In the present case, there is no basis for a 
compensable rating under either of these Codes.  What the RO 
has done is assign a 10 percent rating under Code 5003 in 
recognition of the fact that there is some limitation of 
motion with pain and swelling even though noncompensable 
under Codes 5260 and 5261.  The Board does not interpret the 
General Counsel opinion as providing for separate ratings for 
noncompensable limitation of flexion and limitation of 
extension due to pain and believes that the 10 percent rating 
for limitation of motion with pain and swelling (although 
noncompensable under Codes 5260 and 5261) under Code 5003 is 
all that is permitted under that regulatory provision.  

The veteran's representative has asserted that the veteran is 
entitled to a 20 percent rating, and in an April 2004 brief 
argued that the veteran should be rated as 20 percent 
disabled under Diagnostic Code 5257.  The Board has already 
acknowledged that a separate rating for recurrent subluxation 
or lateral instability is possible under Code 5257.  However, 
the evidence in this case does not show that there is 
recurrent subluxation or lateral instability.  Therefore, a 
separate rating under Code 5257 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.




	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


